LOGO [g332452g40w55.jpg]

Exhibit 10.1

2017 Named Executive Officer Compensation

 

Name

   Base Salary
(Annual Rate) (1)      Target Performance
Bonus
(% of Base Salary) (2)   Options
Granted (3)      RSUs
Awarded (4)  

Lisa D. Earnhardt

   $ 540,000       75%     252,000         54,000   

President and Chief Executive Officer

          

Jeryl L. Hilleman

   $ 367,900       45%     70,000         15,000   

Chief Financial Officer

          

Richard E. Kaufman

   $ 342,900       35%     42,000         9,000   

Senior Vice President and Chief Operating Officer

          

James W. Stambaugh

   $ 290,000       35%     52,500         11,300   

Vice President, Clinical Affairs

          

 

(1) Effective January 1, 2017.

(2) The actual bonus to be awarded will be at the Compensation Committee’s
discretion based on the Company’s performance against financial and clinical
milestone objectives as determined by the Compensation Committee.

(3) Granted by the Compensation Committee on January 18, 2017. The exercise
price per share of such option grant is $13.05, the closing price of the
Company’s common stock on the NASDAQ Global Market on the date of grant. The
shares subject to each option will vest commencing January 1, 2017 in equal
monthly installments over four years following a six month cliff vesting period,
except for Mr. Stambaugh’s whose vesting will commence on March 1, 2017.

(4) Granted by the Compensation Committee on January 18, 2017. Restricted stock
units will vest commencing January 1, 2017 in equal annual installments over
three years, except for Mr. Stambaugh’s whose vesting will commence on March 1,
2017.